       Case 3:20-cv-01626-JD Document 126 Filed 09/21/21 Page 1 of 4




   C. Brandon Wisoff (State Bar No. 121930)
 1 bwisoff@fbm.com

 2 Russell Taylor (State Bar No. 320375)
   rtaylor@fbm.com
 3 Farella Braun + Martel LLP
   235 Montgomery Street, 17th Floor
 4 San Francisco, California 94104
   Telephone: (415) 954-4400
 5
   Facsimile: (415) 954-4480
 6
   Maeve L. O’Connor (appearance pro hac vice)
 7 Elliot Greenfield (appearance pro hac vice)
   Brandon Fetzer (appearance pro hac vice)
 8 Debevoise & Plimpton LLP
   919 Third Avenue
 9
   New York, New York 10022
10 Telephone: (212) 909-6000
   Email: mloconnor@debevoise.com
11 Email: egreenfield@debevoise.com
   Email: bfetzer@debevoise.com
12
   Attorneys for Defendants
13
   ROBINHOOD FINANCIAL LLC;
14 ROBINHOOD SECURITIES, LLC;
   ROBINHOOD MARKETS, INC.
15

16                           UNITED STATES DISTRICT COURT

17                         NORTHERN DISTRICT OF CALIFORNIA

18                               SAN FRANCISCO DIVISION

19
     IN RE ROBINHOOD OUTAGE                       Master File 3:20-cv-01626-JD
20
     LITIGATION
                                                  ROBINHOOD’S ADMINISTRATIVE
21                                                MOTION TO FILE UNDER SEAL
22                                                PORTIONS OF JOHANSSON
                                                  DECLARATION IN SUPPORT OF
23                                                ROBINHOOD’S MOTION TO RETAIN
                                                  CONFIDENTIALITY
24
                                                  Judge: Hon James Donato
25                                                Ctrm: 11, 19th Floor

26

27

28


                ADMINISTRATIVE MOTION TO FILE UNDER SEAL - Case # 3:20-cv-01626-JD
        Case 3:20-cv-01626-JD Document 126 Filed 09/21/21 Page 2 of 4




 1          Defendants Robinhood Financial LLC, Robinhood Securities, LLC, and Robinhood

 2 Markets, Inc. (collectively, “Robinhood”) move under Civil L.R. 79-5 to file under seal portions

 3 of the Declaration of Jesper Johansson in support of Robinhood’s Motion to Retain

 4 Confidentiality.

 5                                              ARGUMENT

 6          Records attached to motions that are only “tangentially related to the merits of a case” are

 7 “not subject to the strong presumption of access.” Lathrop v. Uber Techs., Inc., No. 14-CV-

 8 05678, 2016 WL 9185002, at *1 (N.D. Cal. June 17, 2016) (quoting Ctr. for Auto Safety v.
 9 Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016)). Thus, a party need only make a

10 showing under the good cause standard of Rule 26(c) to justify the sealing of the materials. Id.

11          Courts routinely find good cause to seal records when making the documents available to

12 the public would present security risks. See, e.g., Lathrop, 2016 WL 9185002, at *4 (finding that

13 Uber met its burden to show that the requested information should be sealed where Uber argued

14 “that revelation of the information could cause significant competitive harm to Uber and increase

15 security risk to Uber's databases and systems”); Grace v. Apple, Inc., No. 17-CV-00551, 2018 WL

16 11319052, at *2 (N.D. Cal. May 1, 2018) (granting Apple’s motion to seal “information related to

17 Apple’s internal, technical business processes and practices” because disclosure of the information

18 “could make it easier to compromise the security of Apple’s products, potentially placing Apple

19 users at risk and threatening Apple’s competitive standing”).

20          As explained in the Declaration of Jesper Johansson In Support of Robinhood’s Motion to

21 Retain Confidentiality (“Johansson Declaration”), portions of the transcripts quoted therein

22 provide valuable insight into how Robinhood develops and maintains critical infrastructure and

23 Robinhood’s threat modeling. Johansson Decl. ¶¶ 3-7. Revealing information about Robinhood’s

24 systems and threat modeling in the public record would impair the measures Robinhood uses to

25 prevent cybersecurity attacks. Id. Accordingly, Robinhood has “good cause” to keep the

26 identified portions of the transcripts out of the public record.

27

28
                                                       2
                   ADMINISTRATIVE MOTION TO FILE UNDER SEAL - Case # 3:20-cv-01626-JD
        Case 3:20-cv-01626-JD Document 126 Filed 09/21/21 Page 3 of 4




 1                                          CONCLUSION

 2         Robinhood respectfully requests that the Court grant its request to seal the documents as

 3 follows:

 4
              Document               Portion                        Reason for Sealing
 5
       Declaration of Jesper Underlined text &         The underlined text reveals sensitive
 6     Johansson In Support ¶¶ 5, 7                    information that could prove useful in the
       of Robinhood’s                                  planning of a cyber attack and paragraphs 5
 7
       Motion to Retain                                and 7 reflect the substance of the underlined
 8     Confidentiality                                 text. The public disclosure of the
                                                       information would provide valuable insight
 9                                                     into how Robinhood develops and maintains
                                                       critical infrastructure, placing the company at
10                                                     risk of future cyber incidents. Johansson
                                                       Decl. ¶¶ 5, 7.
11

12                                             FARELLA BRAUN + MARTEL LLP
     DATED: September 21, 2021
13                                             /s/ C. Brandon Wisoff
                                               C. Brandon Wisoff
14
                                               C. Brandon Wisoff (State Bar No. 121930)
15                                             235 Montgomery Street, 17th Floor
                                               San Francisco, California 94104
16                                             Telephone: (415) 954-4400
                                               Facsimile: (415) 954-4480
17                                             bwisoff@fbm.com
18

19 Dated: September 21, 2021                   DEBEVOISE & PLIMPTON LLP

20
                                               /s/ Maeve O'Connor
21
                                               Maeve O’Connor
22                                             Elliott Greenfield
                                               Brandon Fetzer
23                                             919 Third Avenue
                                               New York, New York 10022
24                                             Telephone: (212) 909-6000
                                               Facsimile: (212) 909-6836
25                                             mloconnor@debevoise.com
                                               egreenfield@debevoise.com
26                                             bfetzer@debevoise.com

27                                             Attorneys for Defendants Robinhood Financial LLC,
                                               Robinhood Securities, LLC and Robinhood Markets, Inc.
28
                                                      3
                  ADMINISTRATIVE MOTION TO FILE UNDER SEAL - Case # 3:20-cv-01626-JD
                                      Case 3:20-cv-01626-JD Document 126 Filed 09/21/21 Page 4 of 4




                                                ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
                               1
                                         I, C. Brandon Wisoff, attest that concurrence in the filing of this document has been
                               2

                               3 obtained from the other signatories. I declare under penalty of perjury under the laws of the

                               4 United States of America that the foregoing is true and correct.

                               5         Executed this 21st day of September 2021, at San Francisco, California.
                               6
                                                                               /s/ C. Brandon Wisoff
                               7                                               C. Brandon Wisoff

                               8
                               9

                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
                                                                                   4
         (415) 954-4400
                                                ADMINISTRATIVE MOTION TO FILE UNDER SEAL - Case # 3:20-cv-01626-JD
